Exhibit 10.24

[lamsonarofferletter36_image1.gif]
    March 9, 2015
Peter Lamson


Dear Pete:


This Offer Letter serves to confirm the details of our employment offer as
follows:
Position:
 
Senior Vice President Global Sales
 
 
 
Status:
 
Full-time, Regular, Exempt
 
 
 
Reporting to:
 
Chief Executive Officer
 
 
 


Compensation:
 
Effective March 1, 2015, a base salary of $12,095.84 semi-monthly, which is the
equivalent of $290,300 annually, paid in accordance with the Company’s normal
payroll procedures.
All forms of compensation which are referred to in this offer letter are subject
to reduction to reflect applicable withholding, payroll and other required taxes
and deductions. Please note that Carbonite may modify salaries and benefits from
time to time as it deems necessary.
 
 
 
Bonus:




You will be eligible for an incentive bonus of 50% of your base salary. The
timing and amount of any bonus is subject to the discretion and approval of the
Compensation Committee of the Board of Directors.
 
 
Benefits:
See Appendix A
 




 
Equity:
All equity grants are subject to approval by Carbonite’s Board of Directors and
the specific terms will be governed by Carbonite’s stock incentive plan and
separate option or restricted stock unit agreements to be entered into by you
and Carbonite.
 
 
Acceleration of Equity:
If during the first twelve months after a Change of Control (as defined in the
2011 Equity Award Plan) you are terminated without cause or if you voluntarily
resign from the company due to “Constructive Termination” (as defined in your
existing equity agreements), then all of your then-unvested equity shall vest
immediately prior to the termination date.
 
 
Severance:
If you are terminated without Cause (as defined in the 2011 Equity Award Plan)
or are Constructively Terminated (as defined in your existing equity
agreements), you will be entitled to receive a payment amount equal to (and
payable pro rata over such six month period following termination) (i) six times
your then current monthly base salary and (ii) six times the monthly amount that
the Company paid for your participation in the Company’s health insurance plan
during the month immediately preceding your termination date, subject to any and
all conditions and qualifications contained in this letter.


The foregoing amounts shall be made in accordance with the Company's normal
payroll practices; provided, however, that the Company shall not make any
severance payments unless and until (x) you execute and deliver to the Company a
general release in substantially the form attached here at Appendix B (the
“Release”), (y) such Release is executed and delivered to the Company within
twenty-one (21) days after your termination date and (z) all time periods for
revoking the Release have lapsed. If you are terminated during the month of
December of any calendar year and are owed severance hereunder, no severance
payments shall be made prior to January 1st of the next calendar year and any
amount that would have otherwise been payable to you in December of the
preceding calendar year will be paid to you on the first date in January on
which you would otherwise be entitled to any payment.


Following your termination date, all benefits offered by the Company, including
health insurance benefits, shall cease. From and after such date, you may elect
to continue your participation in the Company’s health insurance benefits at
your expense pursuant to COBRA by notifying the Company in the time specified in
the COBRA notice you will be provided and paying the monthly premium yourself,
subject to as otherwise stated herein.

        

1



--------------------------------------------------------------------------------




 
 
Notwithstanding the above, if you are a "specified employee" within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
then any amounts payable to you during the first six months and one day
following the date of your termination that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code (as determined by
the Company in its sole discretion) shall not be paid to you until the date that
is six months and one day following such termination to the extent necessary to
avoid adverse tax consequences under Section 409A of the Code.



Sincerely,




_/s/ Alec Carstensen__________
Alec Carstensen
VP of Talent

 



ACCEPTANCE AND ACKNOWLEDGMENT


To indicate your acceptance of this offer, please sign and date the attached
Acceptance and Acknowledgment and return it to me. This letter, along with the
Carbonite Confidentiality, Invention Assignment and Non-Competition Agreement,
set forth the terms of your employment with Carbonite and supersede and prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Chief Executive
Officer or Chief Financial Officer of Carbonite and by you.




Signature:
/s/ Peter Lamson        
 
Name:    Peter Lamson
 
Date: March 9, 2015








2

